NO. 07-08-0471-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

MAY 14, 2009
______________________________

THELMA LEE WILEY, 

                                                                                                 Appellant

v.

THE STATE OF TEXAS, 

                                                                                                 Appellee
_________________________________

FROM THE 110TH DISTRICT COURT OF DICKENS COUNTY;

NO. 2350; HON. WILLIAM P. SMITH, PRESIDING
_______________________________

Anders Opinion
_______________________________

Before QUINN, C.J. and CAMPBELL and HANCOCK, JJ.
          After a jury trial, Thelma Lee Wiley was found guilty of the offense of manslaughter
with a deadly weapon.  Her punishment was assessed at twenty years confinement and
a fine of $10,000.   
          Appellant’s appointed counsel has filed a motion to withdraw, together with an
Anders
 brief.  In that brief, he certifies that he diligently searched the record for arguable
error and found none.  Along with his brief, he filed a copy of a letter sent to appellant
informing her of his conclusion and of her right to file a brief or response pro se.
 By letter
dated February 26, 2009, this Court also notified appellant of her right to file her own
response by March 30, 2009, if she so wished.  Thereafter, appellant requested an
extension of the deadline, which extension the Court granted to April 29, 2009.  To date,
we have received neither a response nor another request for an extension of time from
appellant.  
          In compliance with the principles enunciated in Anders, appellate counsel discussed
various phases of the trial including 1) voir dire, 2) the evidence offered at the
guilt/innocence phase of  trial, and 3) the evidence offered at the punishment phase of trial. 
Counsel also discussed the proceedings and analyzed the evidence offered before
concluding that no reversible error existed.  Thereafter, we reviewed the record to assess
the accuracy of appellate counsel’s conclusions and to uncover any arguable error
pursuant to Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).  Upon doing so, we
too decide that there exists no arguable error warranting appellate review.  
          Accordingly, the motion to withdraw is granted and the judgment is affirmed.
 
                                                                           Brian Quinn 
                                                                          Chief Justice
 
Do not publish.